IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pamela McDaniels,                               :
                               Petitioner       :
                                                :
                        v.                      :   No. 551 C.D. 2019
                                                :   Argued: June 8, 2020
Unemployment Compensation                       :
Board of Review,                                :
                    Respondent                  :



BEFORE:          HONORABLE MARY HANNAH LEAVITT, President Judge
                 HONORABLE RENÉE COHN JUBELIRER, Judge
                 HONORABLE ANNE E. COVEY, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: July 9, 2020


       Pamela McDaniels (Claimant) petitions for review of an Order of the
Unemployment Compensation (UC) Board of Review (Board), in which the Board
affirmed a decision of the UC Referee (Referee), denying Claimant UC benefits
pursuant to Section 402(b) of the UC Law (Law),1 relating to voluntary separation
from employment without cause of a necessitous and compelling nature and
concluding Claimant received a non-fault overpayment in the amount of $9367. On
appeal, Claimant argues there is not substantial evidence to support the Board’s
finding that she voluntarily quit her employment. Under the unique facts of this
case, we agree, and accordingly reverse the Board’s Order.

       1
            Act of December 5, 1936, Second Ex. Sess., P.L. (1937), 2897, as amended, 43 P.S.
§ 802(b).
I.     BACKGROUND
       Claimant worked for Independent Home Care (Employer) as a caregiver for
her sister, who was the sole patient for whom she was assigned to care.2 After her
sister died on April 10, 2017, Claimant contacted Employer to advise of her sister’s
death. Thereafter, on April 19, 2017, Claimant applied for UC benefits, which she
received without issue for a considerable time. Nearly a year and a half later,
Employer sent a Request for Relief from Charges to the Bureau of UC Benefits and
Allowances, Employers’ Charge Section, alleging that Claimant “no longer wanted
to work” after her sister died. (Certified Record (C.R.) Item 2 at 2.) When asked
whether Claimant retired, Employer checked “no” and wrote “Voluntary Quit signed
and available upon request.” (Id.) Subsequently, the Local Service Center sent
Claimant and Employer letters and questionnaires seeking additional information
related to Claimant’s separation from employment. (C.R. Items 3 & 4.) Neither
party responded.
       On November 19, 2018, the Local Service Center issued a Notice of
Determination finding Claimant ineligible for benefits under Section 402(b)
beginning with the claim week ending July 1, 2017, which the Local Service Center
stated was Claimant’s last day of work for Employer.3 (C.R. Item No. 6.) On the
same date, the Local Service Center also mailed Claimant a second Notice of
Determination stating Claimant was liable for a fault overpayment for the benefits
she received because she voluntarily quit her job. (Id.)




       2
          Claimant’s Claim Record also shows SecTek Incorporated as a separating employer. Her
separation from SecTek is not at issue in this appeal.
        3
          It is not clear how the Service Center arrived at this date.


                                              2
      Claimant timely appealed, and a notice of hearing was issued listing multiple
issues to be addressed, including whether Claimant voluntarily quit or was
discharged and whether Claimant received a non-fault overpayment. (C.R. Item 9.)
      Employer did not appear at the hearing despite being notified about the date,
time, and place. Employer’s Relief from Charges, which alleged Claimant quit, was
admitted at the hearing as a Service Center exhibit without objection by Claimant.
      Claimant, appearing pro se, testified as follows. Claimant began working for
Employer after the Philadelphia Corporation for Aging arranged for her to take care
of her sister through Employer. (Hr’g Tr. at 7.) Claimant never worked as a
caretaker before and only provided services for Employer because the patient was
her sister. (Id. at 8.) When her sister died on April 10, 2017, Claimant contacted
Employer’s clerical staff, as she did not have a supervisor and this was normally
whom she turned in her time, to advise of her sister’s death, and they offered her
“their sincerest condolences.” (Id.) Claimant denied telling Employer that she quit.
Specifically, when asked that question by the Referee, Claimant responded “I didn’t
state that I quit or continued. She was dead. I don’t know -- I don’t know
(inaudible).” (Id. at 5.)
      Claimant admitted that she did not contact Employer to ask for a new patient
or any additional work. (Id. at 5-6.) She testified that, as per her belief, she had to
bring in her own client and that she was no longer employed by Employer because
she was only hired as a caregiver for one client, her sister, who died. (Id.) According
to Claimant, Employer never informed Claimant that additional assignments were
available or contacted her regarding additional work after her sister died. (Id.)
Claimant testified that she did not think continuing work with Employer was an
option:



                                          3
       R[eferee]: Did you intend to continue providing services for the
       Employer after your sister passed?

       C[laimant]: I will say that after my sister -- before that happened, I
       might have continued. But the death of my sister -- I didn’t even know
       that that was an option. Let’s put it that -- if I answered honestly, I
       didn’t even know that was an option. That’s the honest answer. I didn’t
       know that was an option. I just thought that you come there -- because
       all the commercials, everything, say[] bring your client and we can offer
       you X amount of hours. Every commercial that they have for
       caregiving states (inaudible). Whatever commercial says bring your
       client. You could care for your loved one or a friend or a family
       member. Bring them to us, and you can -- we will pay you. I didn’t
       have anybody else to bring. Nobody else is ill in my family.

(Id. at 8.)
       Claimant also testified that the reason she gave for her separation in her
application for UC Benefits was that her “client had died.” (Id. at 6.) Upon further
questioning by the Referee, Claimant testified that she believed she was terminated
from Employer. (Id.) When asked why she represented she was terminated,
Claimant replied, “[a]nd April 10th, I was -- the job was over.” (Id.) Claimant further
testified that she did not “know what terminology you would actually use for”
explaining her separation from Employer. When the Referee advised she was not
seeking a legal determination but what Claimant listed on her application for
benefits, Claimant told the Referee she did not recall. (Id.)
       Based upon the evidence, the Referee issued a Decision concluding that
Claimant was ineligible for UC benefits under Section 402(b) of the Law, but
modified the Service Center’s determination from fault to non-fault overpayment
under Section 804(a) of the Law, 43 P.S. § 874(a). The Referee found as follows:

       1. [] Claimant was employed full-time as a caregiver with Independent
       Home Care Inc. . . . and last worked on April 10, 2017.



                                          4
       2. [] Claimant was assigned to care for a single patient that was the
       Employer’s client.

       3. On April 10, 2017, [] Claimant informed [] Employer that the client
       had died.

       4. [] Claimant did not contact [] Employer for assignment to a new
       patient.

       5. On May 10, 2017, [] Claimant voluntarily separated from her
       employment.

(Finding of Fact (FOF) ¶¶ 1-5.)
       The Referee explained that “[b]ased on the testimony of [] Claimant and the
competent evidence in the record, the Referee finds that [] Claimant stopped
attending work and did not make a reasonable effort to maintain the employment.”
(Referee’s Decision at 3.)         The Referee further stated that “Claimant left the
employment[] and intended to quit the employment as her patient had died.” (Id.)
Because there was no competent record evidence to support a finding that Claimant
voluntarily quit for a necessitous and compelling reason, the Referee concluded
Claimant had not met her burden. (Id.)
       Claimant appealed to the Board, which affirmed. In doing so, the Board
adopted and incorporated the Referee’s findings and conclusions. (Board Order.)
Claimant now petitions this Court for review of that Order.


II.    PARTIES’ ARGUMENTS
       On appeal,4 Claimant argues the Board lacked substantial evidence to find that
Claimant voluntarily quit her employment. Specifically, Claimant argues there is no

       4
         The appellate court’s review of a decision of the Board is limited to determining whether
constitutional rights have been violated, whether errors of law were committed, or whether
findings of fact are supported by substantial evidence. Section 704 of the Administrative Agency



                                                5
competent evidence of record that she had the requisite conscious intent to
voluntarily quit her employment. Instead she argues that she reasonably believed
her employment ended when her sister died and Claimant separated from Employer
for lack of work because “it was her belief that assignment to a new patient was not
an option.” (Claimant’s Brief (Br.) at 13-14.) For support, she cites her testimony
that she thought she needed to bring her own client and notes that she never worked
as a caregiver before her sister’s illness. According to Claimant, the only evidence
of record demonstrating an intent to quit is Employer’s Relief from Charges, which
is “uncorroborated hearsay [that] cannot support a finding of fact.” (Id. at 11.)
Claimant also argues that the Board’s conclusion that Claimant quit her job is based
on an assumption that Employer had procedures in place for Claimant to continue
employment but that she did not take advantage of them. However, Claimant asserts,
there is no evidence of this as Employer did not appear at the hearing.
       The Board responds that its findings are supported by substantial and
competent evidence as Claimant testified that after she notified Employer that her
client had died, she did not request additional work, she did not clear up any
confusion about continuing work, and she did not attempt to preserve her
employment. (Board’s Br. at 5.) The Board argues that “voluntary termination . . .
can be inferred from the employee’s conduct.”                   (Id. at 7 (citing Wise v.
Unemployment Comp. Bd. of Review, 111 A.3d 1256, 1263 (Pa. Cmwlth. 2015)).)
In other words, according to the Board, Claimant’s failure to request additional work
demonstrated that she no longer wished to continue working. The Board also argues


Law, 2 Pa.C.S. § 704. “Substantial evidence is defined as such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” City of Pittsburgh, Dep’t of Pub. Safety
v. Unemployment Comp. Bd. of Review, 927 A.2d 675, 676 n.1 (Pa. Cmwlth. 2007) (quotation
marks omitted).


                                               6
that it appropriately considered whether Claimant’s voluntary separation was for
cause of a necessitous and compelling nature because it was the only issue on which
the Service Center and Referee ruled. Because Claimant never raised the issue that
her separation was due to being discharged, the Board asserts Claimant waived the
issue.
         The Board also addresses Claimant’s argument that Employer’s statement
regarding her no longer wanting to work after her family member died is
uncorroborated hearsay. The Board argues that “a statement that is ostensibly
hearsay may support a finding of fact if . . . there is other competent evidence that
lends it weight and credibility.” (Id. at 8 n.6 (citing Socash v. Unemployment Comp.
Bd. of Review, 451 A.2d 1051 (Pa. Cmwlth. 1982).) The Board points to Claimant’s
testimony that “before that happened,” referring to her sister’s death, “I might have
continued [to work]” and Claimant’s failure to request other work as evidence that
corroborates Employer’s assertion that she no longer wanted to work after her client
passed away. (Board Br. at 8-9 (quoting Hr’g Tr. at 8).)
         In a reply brief, Claimant responds that the Board assumes that a claimant’s
employment can only end if claimant quits or has been discharged. According to
Claimant, the Board misunderstands her argument when it interprets Claimant as
arguing that she did not quit and, therefore, she must have been fired. Additionally,
Claimant reiterates that there is no competent evidence to show that Employer had
continuing work that was available to her. Claimant also contends that her testimony
does not corroborate the hearsay statement in Employer’s Relief from Charges
because the Board failed to consider the context of the statement, which was that
after the death of her sister, “[Claimant] didn’t even know [continuing to work] was
an option.” (Claimant’s Reply Brief at 3 (citing Hr’g Tr. at 8).) Claimant also argues



                                           7
that the Board’s disregard of Claimant’s uncontested testimony was not based on
credibility because the Board did not consider her subjective belief that she needed
to bring in her own clients in order to continue working for Employer. Claimant
asserts that whether a claimant voluntarily quits is a legal question; thus, the Court
is not bound by what is labeled finding of fact no. 5. Accordingly, she asks the Court
to reverse the Board’s Order.


III.   DISCUSSION
       A.    Waiver
       We begin by addressing the Board’s waiver argument related to the reason for
Claimant’s separation from employment. A party waives review of an issue by
failing to raise it before the Referee when it had an opportunity to do so. Dehus v.
Unemployment Comp. Bd. of Review, 545 A.2d 434, 436 (Pa. Cmwlth. 1988). In
this case, Claimant’s appeal to the Board stated, “I[,] Pamela McDaniels[,] am
appealing this decision 1/22/19.” (C.R. Item 12 at 4.) While this statement does not
clearly delineate the basis for her challenge, given that Claimant was appealing a
determination that she voluntarily quit, it is clear that she is arguing that she did not
voluntarily quit.
       Moreover, contrary to the Board’s assertion, Claimant is not challenging her
separation from Employer on the basis she was discharged for willful misconduct.
Rather, Claimant is arguing, as she did before the Referee, that her employment with
Employer came to an end because the patient for whom she provided care died and
she did not believe continuing work was an option. In short, there was a lack of
work. Therefore, the Court agrees that the issue is fairly encompassed by Claimant’s
appeal to the Board.



                                           8
      B.     Voluntary Quit
             1.    Express Intent to Quit
      We next address whether there is substantial evidence of record to support the
Board’s finding that Claimant expressed an intent to voluntarily quit. Claimant
argues that the only evidence of record that indicated that Claimant did not intend to
continue working for Employer is uncorroborated hearsay, namely, Employer’s
Request for Relief from Charges, wherein Employer represented Claimant “used to
work for a family member but once the family member passed away, she no longer
wanted to work.” (C.R. Item 2 at 2 (emphasis added).) Pursuant to Walker v.
Unemployment Compensation Board of Review, “[h]earsay evidence, [a]dmitted
without objection, will be given its natural probative effect and may support a
finding of the Board, [if] it is corroborated by any competent evidence in the record,
but a finding of fact based [s]olely on hearsay will not stand.” 367 A.2d 366, 370
(Pa. Cmwlth. 1976). In this case, Claimant did not object to Employer’s Request for
Relief from Charges, which contained the hearsay statement at issue. (Hr’g Tr. at
3.) Thus, it is clear that Walker applies. Therefore, under Walker, the statement
contained within Employer’s Request for Relief from Charges must be corroborated
by other competent evidence of record to support a finding that Claimant voluntarily
left employment where continuing work was available.
      Our decision in Neiman v. Unemployment Compensation Board of Review,
527 A.2d 201, 202 (Pa. Cmwlth 1987), is instructive. There, the claimant was
employed as a security guard and was discharged after reporting to work over one
hour late to a scheduled training session. The record showed that the claimant had
a history of absences and tardiness. The Office of Employment Security (OES)
denied benefits on the basis that the claimant engaged in willful misconduct,



                                          9
specifically, tardiness and missing work. Id. at 203. The referee affirmed the OES
decision to deny the claimant benefits but on different grounds.         The referee
concluded that the claimant was discharged because he did not attend the training
session as he was directly ordered to do. Id. On appeal, the Board affirmed the
referee’s decision. Upon further appeal, this Court held that the evidence relied on
by the referee was hearsay that was uncorroborated by any other evidence in the
record. Id. Specifically, we noted that the employer had attempted to introduce
evidence of the work directive given by the claimant’s supervisor, but the claimant
objected on the basis of hearsay, which the referee sustained. Although the referee
sustained the hearsay objection, the referee still relied upon the hearsay evidence to
find that the claimant violated his superior’s order. Id. We held, in relevant part,
that the witnesses who testified as to the alleged order by the claimant’s superior
lacked firsthand knowledge of the statement, and therefore, their testimony was
hearsay. Id. Although the referee properly excluded this evidence, the referee
subsequently considered the evidence based upon the referee’s belief that the
claimant’s cross-examination of the witness elicited the same testimony.           Id.
Regardless, we held the testimony was uncorroborated hearsay, which was
insufficient to support any factual findings. Id.
      Similarly, in this case, the issue here is whether Employer’s statement in its
Request for Relief from Charges that Claimant “used to work for a family member
but once the family member passed away, she no longer wanted to work” is
uncorroborated hearsay. (C.R. Item 2 at 2 (emphasis added).) The Board argues
that Claimant’s testimony corroborates this statement because Claimant testified that
she “might have continued.” (Board Br. at 8 (citing Hr’g Tr. at 8).) However, the
Board’s argument does not take into consideration the context of the statement,



                                          10
which when viewed as a whole, shows that Claimant did not believe continuing work
was an option. When the Referee asked Claimant if she intended to continue
providing services for Employer after Claimant’s sister died, Claimant responded:

      I will say that after my sister -- before that happened, I might have
      continued. But the death of my sister -- I didn’t even know that that
      was an option. Let’s put it that -- if I answered honestly, I didn’t even
      know that was an option. That’s the honest answer. I didn’t know that
      was an option.

(Hr’g Tr. at 8 (emphasis added).)
      Contrary to the Board’s arguments, there is no competent evidence of record
that Claimant no longer wanted to work and so intended to voluntarily quit a job
where continuing work was available. Employer did not appear at the hearing; as a
result, there is no testimony to support its claim that Claimant no longer wanted to
work and that there was continuing work available. The Board, therefore, could not
credit the statement made in Employer’s Relief from Charges, which was hearsay,
in the absence of corroborating evidence. The only competent evidence of record is
that Claimant believed her employment came to an end when her sister died because
Claimant no longer had a client.
      As Claimant notes, the facts at issue here are distinguishable from Thiessen v.
Unemployment Compensation Board of Review, 178 A.3d 255 (Pa. Cmwlth. 2018),
and Iaconelli v. Unemployment Compensation Board of Review, 892 A.2d 894 (Pa.
Cmwlth. 2006). In Thiessen, the claimant worked for the employer, which was a
temporary staffing agency.    When the claimant started with the employer, he
executed an agreement requiring him to contact the employer at the end of an
assignment and everyday thereafter to inquire of additional work. Thiessen, 178
A.3d at 257. The agreement further provided that if the claimant failed to contact
the employer within 48 hours of an assignment ending, the employer would consider

                                         11
the claimant to have voluntarily quit. Id. The employer subsequently contacted the
claimant and advised him that the place where he was providing services no longer
needed him. Id. at 258. The employer did not offer the claimant other work at this
time. Id. The claimant later applied for UC benefits and was determined not
ineligible. Id. The employer appealed and, at a hearing before the referee, presented
evidence of the agreement and testimony that the claimant did not maintain contact,
as required. Id. Based upon this evidence, the referee determined the claimant
voluntarily quit without cause of a necessitous and compelling reason. Id. Upon
further appeal, the Board affirmed. One of the issues the claimant raised before this
Court was whether he voluntarily quit. We concluded he did. Id. at 261. Unlike
Thiessen, here, there is no evidence of any agreement between Employer and
Claimant requiring Claimant to maintain contact with Employer. Nor is there
competent evidence that there was a policy in place that required Claimant to inquire
about continuing work when the one patient to whom Claimant provided care, her
sister, died. Therefore, we agree with Claimant that the Board’s finding that
Claimant quit her job is not supported by competent, substantial evidence but is
based on an assumption that Employer had procedures in place for her to continue
employment, to which Claimant did not avail herself.
      Nor is this case similar to Iaconelli. There, the claimant abruptly left work
mid-shift and did not return after becoming upset that her employer removed a
signature stamp from her desk. Iaconelli, 892 A.2d at 895. The claimant thought
the employer was accusing her of theft and did not attempt to return to work or
contact the employer after leaving. The referee and Board determined the claimant
voluntarily quit and, therefore, was ineligible for benefits, and we affirmed. Here,




                                         12
again, the only competent evidence of record is Claimant’s testimony that her work
came to an end because her client died.
      Thus, unlike Thiessen and Iaconelli, where claimants failed to maintain
contact as required or abruptly left the workplace mid-shift, here Claimant believed
that she was no longer employed due to a lack of work caused by her sister’s death.


            2.     Implied Intent to Quit
      Having concluded there is no competent evidence to support the Board’s
finding that Claimant expressed an intent to voluntarily leave work, we next examine
whether there is evidence from which Claimant’s intent could be inferred. Whether
a claimant’s separation from employment is the result of a voluntary resignation is
a question of law subject to the appellate court’s review and must be determined by
the facts of the individual case. Procyson v. Unemployment Comp. Bd. of Review, 4
A.3d 1124, 1128 (Pa. Cmwlth. 2010). The resolution of such an issue requires a
determination of the intent of the claimant. Id. A voluntary quit requires a finding
that a claimant had a conscious intention to leave employment. Fekos Enters. v.
Unemployment Comp. Bd. of Review, 776 A.2d 1018, 1021 (Pa. Cmwlth. 2001). In
all cases, the totality of the circumstances surrounding the incident must be
considered when determining the intent to quit. See, e.g., Phila. Parent Child Ctr.,
Inc. v. Unemployment Comp. Bd. of Review, 403 A.2d 1362, 1363 (Pa. Cmwlth.
1979).
      In Roberts v. Unemployment Compensation Board of Review, 432 A.2d 646
(Pa. Cmwlth. 1981), the claimant was employed as a Licensed Practical Nurse
(LPN). While on vacation, the claimant’s employer sent him a letter, on pink paper,
that stated, “it has been determined that you are not capable of passing medicines



                                          13
safely and in the best interest of patient care, you will no longer function at [the
employer] under the job description of a [LPN] as of June 6, 1979.” Id. at 647. The
claimant did not return to work after his vacation ended because he believed he had
been discharged. His employer informed him several days later that it considered
his separation as a voluntary quit when he did not return to work after his vacation
ended. The Board found the claimant ineligible on that basis. We reversed,
concluding the “element of intent [wa]s absent.” Id. at 648. The Court found that
the claimant reasonably believed he had been discharged and, thus, did not have a
conscious intention to quit based upon the claimant’s testimony, the letter on pink
paper, which was connotative of a termination notice, and the letter’s content. Id.
       We have also found substantial evidence that a claimant expressed an intent
to voluntarily quit in Saunders v. Unemployment Compensation Board of Review
(Pa. Cmwlth., No. 1395 C.D. 2014, filed May 29, 2015).5 The claimant in that case
worked as a live-in caregiver. Id., slip op. at 2. Despite being scheduled to stay with
her client over the holidays, the claimant informed the employer that the employer
had to find a replacement for her as she had plans to spend time with her family over
the holidays. Id. The claimant expressed that she was leaving regardless of whether
the employer was able to find a replacement. Id. When the claimant contacted the
employer following the holidays, it advised her that “she was no longer on the
schedule because she had resigned.” Id. The claimant applied for UC benefits
stating that her reason for separating for her employment was due to lack of work.
Id. The Local Service Center issued two notices of determination, finding the

       5
         Unreported panel decisions of this Court may be cited for their persuasive value in
accordance with Rule 126(b)(1) of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P.
126(b)(1), and Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§ 69.414(a).



                                            14
claimant was ineligible under Section 402(b) and assessing a fault overpayment.
The referee and Board affirmed those determinations. On appeal, the Court found
that the claimant indicated her “intention to bypass the schedule” when she told the
employer she was leaving regardless of whether the employer found a replacement
for her. Id., slip op. at 4. The Court found that the claimant’s conscious intent to
abandon her client and her employment was substantial evidence to demonstrate that
the claimant voluntarily quit. Id., slip op. at 5-6.
      This case is more akin to Roberts than Saunders. Like Roberts, where the
claimant reasonably believed that he was discharged based on the letter he received
on pink paper from the employer, Claimant here reasonably believed that when the
sole client for whom she provided care, her sister, died, her job had concluded. There
is no competent evidence of record to suggest otherwise. Similar to the absence of
intent to quit in Roberts, in this case there is no evidence in the record to prove that
Claimant possessed a conscious intent to voluntarily quit. Further, unlike Saunders,
here, the totality of the circumstances do not support the Board’s conclusion that
Claimant voluntarily terminated her employment.           Claimant testified that she
believed she had been hired for the purpose of caring for her sister whom she brought
to Employer as a client. (Hr’g Tr. at 5.) Although she did not seek additional work
from Employer after her sister’s passing, Claimant testified she did not know
continuing employment was an option. (Id.) Unlike Saunders, where the claimant
was certified as a caregiver and was assigned to clients to which she had no relation,
here, Claimant’s employment was personal as she was not certified in home care but
rather worked for Employer for the purpose of caring for her ill sister. Claimant
only began working for Employer because Philadelphia Corporation for Aging set
up the relationship for the purpose of Claimant being able to care for her sister.



                                           15
Moreover, Employer had the opportunity to contact Claimant to offer more work;
however, there was no further communication and, as discussed above, also no proof
to support that Employer had additional work available for her. Thus, there is no
substantial evidence in the record to lead a reasonable person to believe that
Claimant had a conscious intention to voluntarily quit. Accordingly, the Board’s
Order must be reversed.


IV.   CONCLUSION
      Under this set of facts, where a claimant started work for an employer after an
outside agency set it up for the claimant to care for a loved one; the loved one was
the only client with whom the claimant worked; the claimant had never worked in
this capacity before; there is no competent evidence as to the terms of the
employment relationship; the claimant testified that she did not believe continuing
work was available after the loved one died; and the only evidence that suggests
there was continuing work was an uncorroborated hearsay statement made in a
document submitted by the employer who did not appear at the hearing, we find that
there must be some showing of the availability of continuing work from which
Claimant consciously intended to voluntarily quit. Because that is absent here, we
would not find that Claimant voluntarily quit her employment. Based upon the
foregoing, we reverse the Board’s Order.



                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge




                                        16
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pamela McDaniels,                      :
                       Petitioner      :
                                       :
                 v.                    :   No. 551 C.D. 2019
                                       :
Unemployment Compensation              :
Board of Review,                       :
                    Respondent         :

                                    ORDER


     NOW, July 9, 2020, the Order of the Unemployment Compensation Board of
Review entered in the above-captioned matter is REVERSED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge